*934“While disposition of matters on their merits, especially with regard to filiation and support, is preferred, the court retains the discretion to deny a motion to vacate a default where it is not supported by a reasonable excuse for the default and a meritorious defense” (Matter of Helen T. v Roosevelt B., 256 AD2d 583, 584 [1998]; see CPLR 5015 [a] [1]). Here, the Family Court providently exercised its discretion in denying thé father’s objections to the order denying that branch of his motion which was to vacate the order of support entered upon his default, since the father failed to establish a reasonable excuse for his default (see Matter of Joosten v Joosten, 32 AD3d 1030, 1030 [2006]; Matter of Lutz v Goldstone, 31 AD3d 449, 450 [2006]; Matter of Jazel Dominique D., 209 AD2d 410, 411 [1994]; Matter of Nathalie A., 145 AD2d 629, 630 [1988]).
The parties’ remaining contentions are without merit. Santucci, J.E, Dickerson, Eng and Chambers, JJ., concur.